Exhibit 10.24
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


SPARE BACKUP, INC., A DELAWARE CORPORATION
CONVERTIBLE REVOLVING CREDIT NOTE
                                                                                                              
 

$1,500,000    June 17, 2011

 
FOR VALUE RECEIVED, the undersigned, Spare Backup, Inc., a Delaware corporation
(the “Company”), hereby promises to pay to the order of BioFilm IP, LLC, a
Nevada Limited Liability Company or their assigns (collectively, the
“Noteholder”), in lawful money of the United States of America, and in
immediately payable funds, the aggregate unpaid principal amount of the loan
described in the Subscription Agreement referred to below.  The principal hereof
outstanding and any unpaid accrued interest thereon shall be due and payable on
the date which is three years from the date of this Note (the “Maturity
Date”).  This Note shall bear interest on the unpaid principal balance from time
to time outstanding, until paid, at the rate of ten percent (10%) per annum.
Thereafter, interest will be payable monthly in arrears commencing August 1,
2011.  During the period that this Note shall be outstanding, and loan and
related interest not heretofore paid shall be due and payable on demand
commencing three years from the date hereof.  Payment of all amounts due
hereunder shall be made at the address of the Noteholder provided for in the
Subscription Agreement.


The Company hereby authorizes the Noteholder to endorse on the Schedule annexed
to this Note the amount and type of all revolving credit loans made to the
Company, all renewals and payments of principal amounts in respect of such
revolving credit loans, and the outstanding principal amount of all revolving
credit loans; provided, however, that the failure to make such notation with
respect to any revolving credit loan or payment shall not limit or otherwise
affect the obligation of the Company under the Subscription Agreement or this
Note.


The Note has been issued pursuant to a Subscription Agreement of even date
herewith between the Company and the Noteholder (the “Subscription Agreement”),
which contains representations and warranties and additional covenants of the
Company with respect to the Note.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Subscription Agreement.  THE
PROVISIONS OF THE SUBSCRIPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE.


 
 

--------------------------------------------------------------------------------

 
 
1.           PAYMENTS.  The Company hereby promises to pay to the Noteholder, in
lawful money of the United States of America, and in immediately payable funds,
the principal sum of the amount outstanding at the Maturity Date unless
theretofore converted as hereinafter provided.  The principal amount hereof and
any unpaid accrued interest thereon shall be due and payable on the Maturity
Date (unless such payment date is accelerated as provided in Section 4
hereof).  Payment of all amounts due hereunder shall be made at the address of
the Noteholder provided for in the Subscription Agreement.  The Company further
promises to pay interest at the rate of 10% per annum on the outstanding
principal as provided above.  The Company reserves the right to satisfy this
obligation to pay interest hereby through issuance of its Common Stock
(hereinafter defined), which number of shares of Common Stock shall be
calculated based on the average closing prices of the Common Stock of the
Company for the five trading days preceding the interest payment date as
provided above.




2.           PREPAYMENT.  This Note may be prepaid, in whole or in part, without
penalty with five days prior written notice to the Noteholder.


        3.           CONVERSION.  At any time prior to the Maturity Date, the
outstanding principal amount of this Note (the “Outstanding Balance”) is
convertible into Common Stock, $001 par value (the “Common Stock”), at the
option of the Noteholder at a conversion price at the greater of $0.05 or a 25%
below the 5 day moving average of the closing bid price of spare backup common
stock immediately prior to Spare backup's receipt of the Noteholder's
written notice of conversion


The Noteholder can draw down a maximum of $300,000 per month, in any given month
for the term of the note at a maximum amount of $75,000 per week, up to the
Maximum amount outstanding of $1,500,000.


In order to convert the Outstanding Balance, Noteholder shall deliver to the
Company a written Election to Convert, a form of which is attached hereto as
Exhibit A.  Immediately upon receipt of the written Election to Convert, the
Company shall issue and cause to be delivered with all reasonable dispatch to or
upon the written order of the Noteholder, and in such name or names as the
Noteholder may designate, a certificate or certificates for the full number of
shares of Common Stock so purchased upon conversion of the Note.  Such
certificate or certificates shall be deemed to have been issued and any person
so designated to be named therein shall be deemed to have become a holder of
record of such securities as of the date of delivery of the Election to Convert,
notwithstanding that the certificate or certificates representing such
securities shall not actually have been delivered or that the stock transfer
books of the Company shall then be closed.


In the event that the outstanding Common Stock of the Company hereafter is
restructured or revised by recapitalization, reclassification, combination of
shares, stock split or split-up or stock dividend, the aggregate number and kind
of Common Stock subject to conversion under this Note shall be adjusted
appropriately, both as to the number of shares of Common Stock and the
Conversion Price.  No fractional shares will be issued upon conversion, but any
fractional share will be rounded up to the nearest whole share of Common Stock.


 
2

--------------------------------------------------------------------------------

 
 
In case of any sale exchange, tender offer, redemption or buyout of the
Company’s Common Stock, or any consolidation of the Company with or merger of
the Company into another corporation, or in case of any sale, transfer or lease
to another corporation of all or substantially all other property of the
Company, the Company or such successor or purchasing corporation, as the case
may be, shall execute with the Noteholder an agreement that the Noteholder shall
have the right thereafter, upon payment of the per share conversion price in
effect immediately prior to such action, to convert, on the same basis which it
would have or have been entitled to receive after the happening of such
consolidation, merger, sale, transfer or lease had such conversion been
accomplished immediately prior to such action.  Such agreement shall provide for
adjustments, which shall be as nearly equivalent as may be practicable to the
adjustments provided herein.  These provisions shall similarly apply to
successive consolidations, mergers, sales, transfers or leases.  This right
shall terminate following notice by the Company and failure of Noteholder to
exercise the option to convert as provided above.


4.           CONVERSION.
As used herein, “Trading Day” means a day on which the shares of Common Stock
are traded on the national securities exchange on which the shares of Common
Stock are then listed or quoted, or (b) if the shares of Common Stock are not
listed on a national securities exchange, a day on which the shares of Common
Stock are traded in the over-the-counter market; provided, however, that in the
event that the shares of Common Stock are not listed or quoted as set forth in
(a) and (b) hereof, then Trading Day shall mean any calendar day that is not a
Saturday, Sunday or federal holiday.  5 day average will be calculated on the
closing offer.


5.           DEFAULT.  The occurrence of any one of the following events shall
constitute an Event of Default upon notice thereof as hereinafter provided:


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;


(b)           The material breach of any representation or warranty in this Note
or in the Subscription Agreement.  In the event the Noteholder becomes aware of
a breach of this Section 7(b), the Noteholder shall notify the Company in
writing of such breach and the Company shall have ten days’ notice to effect a
cure of such breach;


(c)           The material breach of any covenant or undertaking in this Note or
in the Subscription Agreement, not otherwise provided for in this Section 7.  In
the event the Noteholder becomes aware of a breach of this Section 7(c), the
Noteholder shall notify the Company in writing of such breach and the Company
shall have ten days notice to effect a cure of such breach;


(d)           A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any
indebtedness of the Company or an event of default or similar event shall occur
with respect to such indebtedness, if the effect of such default or event
(subject to any required notice and any applicable grace period) would be to
accelerate the maturity of any such indebtedness or to permit the holder or
holders of such indebtedness to cause such indebtedness to become due and
payable prior to its express maturity;


 
3

--------------------------------------------------------------------------------

 
 
(e)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
receivership, dissolution, or liquidation law or statute or any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or


(f)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute or
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 30 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 30 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


Upon the occurrence of any Event of Default, the Noteholder may, by written
notice to the Company, declare all or any portion of the unpaid principal amount
due to Noteholder, together with all accrued interest thereon, immediately due
and payable.


6.           NOTICES.  Any notice, request, instruction, or other document
required by the terms of this Note, or deemed by any of the Parties hereto to be
desirable, to be given to any other Party hereto shall be in writing and shall
be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties set forth below each
Party’s signature on the Subscription Agreement.  The persons and addresses set
forth below each Party’s signature on the Subscription Agreement may be changed
from time to time by a notice sent as aforesaid.  If notice is given by personal
delivery or overnight delivery in accordance with the provisions of this
Section, such notice shall be conclusively deemed given at the time of such
delivery provided a receipt is obtained from the recipient.  If notice is given
by mail in accordance with the provisions of this Section, such notice shall be
conclusively deemed given upon receipt and delivery or refusal.  If notice is
given by facsimile transmission in accordance with the provisions of this
Section, such notice shall be conclusively deemed given at the time of delivery
if during business hours and if not during business hours, at the next business
day after delivery, provided a confirmation is obtained by the sender.


 
4

--------------------------------------------------------------------------------

 
 
7.           EXCLUSIVE JURISDICTION AND VENUE.  The Parties agree that the
courts of the County of Los Angeles, State of California shall have sole and
exclusive jurisdiction and venue for the resolution of all disputes arising
under the terms of this Agreement and the transactions contemplated herein.


8.           GOVERNING LAW.                                            This Note
shall be governed by and construed and interpreted in accordance with the laws
of the State of California applicable to contracts made and to be performed
entirely therein, without giving effect to the rules and conflicts of law.


9.           ATTORNEYS FEES.  In the event the Holders or any assignee thereof
shall refer this Note to an attorney for collection, the Company agrees to pay
all the costs and expenses incurred in attempting or effecting collection
hereunder, including reasonable attorney’s fees, whether or not suit is
instituted.

 
10.          CONFORMITY WITH LAW.  It is the intention of the Company and of the
Noteholder to conform strictly to applicable usury and similar
laws.  Accordingly, notwithstanding anything to the contrary in this Note, it is
agreed that the aggregate of all charges which constitute interest under
applicable usury and similar laws that are contract for, chargeable or
receivable under or in respect of this Note, shall under no circumstances exceed
the maximum amount of interest permitted by such laws, and any excess, whether
occasioned by acceleration or maturity of this Note or otherwise, shall be
canceled automatically, and if theretofore paid, shall be either refunded to the
Company or credited on the principal amount of this Note.


[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
in the State of California as of __________________________, 2011.


COMPANY:


SPARE BACKUP, INC.
a Delaware corporation






By:                                                                           
          Cery B. Perle, President and CEO




INVESTOR:


BIOFILM IP, LLC
a Nevada Limited Liability Company


By:






____________________________________
 
Daniel X. Wray, Managing Member
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF ELECTION TO CONVERT


The undersigned, the holder of the attached Note, hereby irrevocably elects to
exercise their right to convert $_____________ of the Note into securities of
Spare Backup, Inc., a Delaware corporation, as more fully described in the Note,
and requests that the certificates for such securities be issued in the name of,
and delivered to, ______________________________, whose address is
______________________________________________________________.






Dated:__________________________                                                                SIGNATURE:


_________________________________________
(Signature must conform in all respects to name
of Noteholder as specified in the Note)
 
_________________________________________
(Insert Social Security or Federal Tax I.D.
Number of Noteholder)


IF NOTE IS HELD JOINTLY, BOTH PARTIES MUST SIGN:




_________________________________________
(Signature must conform in all respects to name
of Noteholder as specified in the Note)
 
_________________________________________
(Insert Social Security or Federal Tax I.D.
Number of Joint Noteholder)


 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE TO REVOLVING CREDIT NOTE


SCHEDULE TO REVOLVING CREDIT NOTE




 
Date Made
 Renewed or
 Paid
 
 
 
Type of Loan
 
 
Amount of
 Principal Renewed
 or Paid
 
Unpaid Principal
 Balance of
 Revolving Credit
 Note
 
 
Name of Person
 Making Notation
                                                                               
                                                                               
                   

 
8
